t c summary opinion united_states tax_court dale kinslow petitioner v commissioner of internal revenue respondent docket no 1684-05s filed date dale kinslow pro_se trent d usitalo for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule tax_court rules_of_practice and procedure in his motion respondent moves for adjudication for all legal issues in controversy and asks that the court impose a penalty on the taxpayer pursuant to sec_6673 i r c for maintaining frivolous arguments because this is the second case in which petitioner raised the same frivolous arguments and because he had prior warning the court in granting respondent’s motion is imposing a penalty of dollar_figure unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner resided in north dakota when his petition was filed in this case background respondent filed substitute returns for petitioner for the tax years and determining the following deficiencies in federal_income_tax and additions to tax_year deficiency dollar_figure big_number big_number addition_to_tax sec_6651 dollar_figure dollar_figure dollar_figure respondent issued a notice_of_deficiency from which petitioner filed a petition with the court during and petitioner received wages from peterson mechanical inc for his work as a pipe fitter and received interest_income from an account with united savings credit_union as follows wages interest dollar_figure dollar_figure dollar_figure also in petitioner received a dollar_figure income_tax refund from the state of north dakota after receiving the notice_of_deficiency petitioner communicated to respondent of his right to opt_out of the federal tax system reasoning that there was no law obligating him to pay income_tax in reply respondent informed petitioner that his beliefs regarding the federal tax system were both incorrect and without merit to this end respondent sent petitioner a 33-page document entitled the truth about frivolous tax arguments this article contained detailed responses to some of the arguments commonly raised by individuals who oppose compliance with the federal tax laws respondent’s deficiencies and additions to tax were subsequently sustained in full in the court’s decision in kinslow v commissioner tcmemo_2002_313 in kinslow the court ordered petitioner to pay a penalty in the amount of dollar_figure pursuant to sec_6673 following kinslow respondent assessed the deficiencies additions to tax and interest and proceeded to attempt to collect the unpaid tax_liabilities in this regard respondent initiated a collections and due process cdp case under sec_6330 in his petition and cdp hearing petitioner continued to argue that his compliance with the federal tax system was voluntary he did not raise any other issues aside from his contention that he should not have to pay taxes due to the voluntary and inherently unfair nature of the federal tax system he did not proffer any spousal defenses pursuant to sec_6015 challenge the appropriateness of the collection action or offer any collection alternatives pursuant to sec_6330 in his petition to the court and his objection to respondent’s pending motion petitioner continues to defend his refusal to pay his income_tax liabilities until respondent produces the law that states he is liable for the tax respondent’s present motion for summary_judgment leads the court to consider the following issues whether respondent met all of the legal and administrative requirements for the proposed collection action we hold that he has whether petitioner conceded respondent’s determination that the proposed collection action was not more intrusive than necessary we hold that he has whether petitioner conceded that no other issues pursuant to sec_6330 should have been considered by respondent during petitioner’s cdp hearing we hold that he has whether the court should impose a penalty against petitioner pursuant to sec_6673 for maintaining frivolous arguments for the reasons stated herein we impose a dollar_figure penalty on petitioner under sec_6673 i requirements for the cdp action discussion sec_6303 provides that the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof for the taxable years at issue-- and 1999--respondent issued petitioner a notice_and_demand for payment on date the same day as the assessment accordingly we find that respondent met his statutory requirement in issuing the notice_and_demand for payment within days of the assessment of the underlying tax we next consider whether petitioner has filed an adequate petition in response to the notice_of_determination rule b requires that a petition must contain clear and concise assignments of each and every error which the petitioner alleges to have been committed in the notice_of_determination any issues not otherwise raised in these assignments of error are deemed conceded id in his underlying petition petitioner made no such assignments of error with respect to respondent’s determination the petition only contained statements that petitioner objected to the determination on the basis that the federal tax system was both voluntary and inherently unfair accordingly pursuant to rule b the court holds that petitioner conceded all other issues relevant to the notice_of_determination we finally consider whether respondent has verified pursuant to sec_6330 that all of the requirements of applicable law or administrative procedure were satisfied with respect to the cdp action the underlying record contains the declaration of monty luhmann mr luhmann a settlement officer with respondent’s office of appeals in which mr luhmann attested to the underlying tax and penalty assessments made against petitioner for the years and mr luhmann’s attestation was based upon his review of respondent’s transcripts generated by its integrated data retrieval system these transcripts contain petitioner’s name social_security_number the amounts assessed and gross and taxable_income the court has held that the use of records containing such information by an appeals officer is not an abuse_of_discretion when used to verify an assessment kuglin v commissioner tcmemo_2002_51 moreover mr luhmann’s declaration verified that the notice_and_demand for tax was sent to petitioner within days of the assessment accordingly we hold both that respondent was in compliance with all legal and administrative procedures with respect to the cdp action and that petitioner conceded all other issues by not providing a clear and concise assignment of error ii cdp not more intrusive than necessary rule b requires that a petition must contain clear and concise assignments of each and every error that the taxpayer alleges to have been committed in the notice_of_determination including whether the proposed collection action is more intrusive than necessary any issue not otherwise raised in these assignments of error is deemed conceded id petitioner did not raise any issue with respect to whether or not the proposed collection action was more intrusive than necessary in his petition accordingly and pursuant to rule b we hold that petitioner conceded this issue iii concession of issues at cdp hearing sec_6330 provides a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alterative which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise petitioner singularly argued both in his petition and at his cdp hearing that he was not obligated to pay his federal income taxes because respondent had failed to provide him with the law providing as such and because the federal tax system is inherently unfair as we have previously discussed rule b expressly requires that petitioner provide a clear assignment of errors with respect to respondent’s notice_of_determination the underlying petition was silent as to any errors made by respondent and petitioner continued to raise his singular challenge based on the veracity and fairness of the federal tax system at his cdp hearing accordingly and pursuant to sec_6330 we must hold that petitioner conceded all other issues related to the proposed collection action iv penalty for maintaining frivolous arguments petitioner has been on notice since at least that his arguments concerning his income and his liability for income_tax are frivolous however despite this notice petitioner has repeatedly maintained his arguments to respondent and the court respondent sent petitioner numerous copies of an article entitled the truth about frivolous tax_court arguments both prior to the date that kinslow v commissioner tcmemo_2002_313 was filed and as part of the present cdp case nothing in petitioner’s arguments suggests any justiciable dispute with respect to the income determinations or additions to tax made by respondent 123_tc_213 accordingly and given that this is the second time that petitioner comes before the court with the same frivolous arguments we award a penalty to the united_states in the amount of dollar_figure pursuant to sec_6673 for the reasons stated herein respondent’s motion for summary_judgment will be granted under rule the order and decision granting respondent’s motion will require petitioner to pay a penalty to the united_states in the amount of dollar_figure pursuant to sec_6673 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an appropriate order and decision will be entered
